
	
		I
		111th CONGRESS
		1st Session
		H. R. 2955
		IN THE HOUSE OF REPRESENTATIVES
		
			June 18, 2009
			Mr. Rahall introduced
			 the following bill; which was referred to the
			 Committee on Foreign
			 Affairs
		
		A BILL
		To amend the Whaling Convention Act of 1949 to require
		  that the United States Commissioner to the International Whaling Commission
		  must be a Federal employee.
	
	
		1.Requirements for appointment
			 of United States Commissioner to the International Whaling Commission
			(a)RequirementSection 3(a) of the Whaling Convention Act
			 of 1949 (16 U.S.C. 916a(a)) is amended to read as follows:
				
					(a)The United States Commissioner shall be
				appointed by the President, on the concurrent recommendations of the Secretary
				of State and the Secretary of Commerce, shall be an employee of the Federal
				Government, and shall serve at the pleasure of the
				President.
					.
			(b)ApplicationThe amendment made by subsection (a) shall
			 apply with respect to any individual who is appointed, or reappointed, as
			 United States Commissioner to the International Whaling Commission on or after
			 the date of enactment of this Act.
			
